Citation Nr: 1430179	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-38 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability other than PTSD, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York, which determined that, as new and material evidence had not been received, the previously denied claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include schizophrenia (which was characterized as schizophrenic disorder, residual type), would not be reopened.  A videoconference Board hearing was held at the RO in December 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

The Board observes that, in a December 1994 rating decision, the RO denied the Veteran's request to reopen the previously denied claim of service connection for PTSD (which was characterized as a nervous condition now claimed as PTSD).  The Board also observes that, in an July 2006 rating decision, the RO denied, in pertinent part, the Veteran's request to reopen the previously denied claim of service connection for an acquired psychiatric disability other than PTSD, to include schizophrenia (which was characterized as schizophrenic disorder, residual type).  The Veteran did not appeal either of these rating decisions and they became final.  See 38 U.S.C.A. § 7104 (West 2002).  The Veteran also did not submit any statements relevant to either of these claims within 1 year of notification of either the December 1994 or the July 2006 rating decisions which would render either of them non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include schizophrenia, are as stated on the title page of this decision.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In a rating decision dated on December 4, 1994, and issued to the Veteran and his service representative on December 27, 1994, the RO denied the Veteran's request to reopen a previously denied claim of service connection for PTSD; this decision was not appealed and became final.

2.  The evidence received since the December 1994 RO decision is either cumulative or redundant of evidence previously submitted in support of the Veteran's claim of service connection for PTSD and does not relate to an unestablished fact necessary to substantiate the claim.

3.  In a rating decision dated on July 29, 2006, and issued to the Veteran and his service representative on July 9, 2006, the RO denied, in pertinent part, the Veteran's request to reopen a previously denied claim of service connection for schizophrenia; this decision was not appealed and became final.

2.  The evidence received since the July 2006 RO decision is either cumulative or redundant of evidence previously submitted in support of the Veteran's claim of service connection for schizophrenia and does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The December 1994 rating decision, which denied the Veteran's request to reopen the previously denied claim of service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence received since the December 1994 RO decision in support of the claim of service connection for PTSD is not new and material; accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The July 2006 rating decision, which denied the Veteran's request to reopen the previously denied claim of service connection for an acquired psychiatric disability other than PTSD, to include schizophrenia, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

4.  Evidence received since the July 2006 RO decision in support of the claim of service connection for an acquired psychiatric disability other than PTSD, to include schizophrenia, is not new and material; accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in September 2008 and in July 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA substantially has satisfied the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These letters also defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claims of service connection, and noted the evidence needed to substantiate the underlying claims.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additional notice of the five elements of a service-connection claim was provided all of the VCAA notice issued during the pendency of this appeal, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support reopening the Veteran's claims of service connection for PTSD or for an acquired psychiatric disability other than PTSD, to include schizophrenia.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the September 2008 VCAA notice was issued prior to the currently appealed rating decision issued in September 2009; thus, this notice was timely.  There has been no prejudice to the Veteran and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed and no relevant evidence was located there.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as whether new and material evidence had been received to reopen previously denied claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include schizophrenia.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The representative specifically asked the Veteran about the new evidence which had been submitted in support of his request to reopen the previously denied claims. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the newly submitted evidence in support of the Veteran's request to reopen the previously denied claims, the only element of the claims in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, because new and material evidence has not been received to reopen the Veteran's claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include schizophrenia, an examination is not required.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Analysis

In December 1994, the RO denied the Veteran's request to reopen a previously denied claim of service connection for PTSD.  In July 2006, the RO denied, in pertinent part, the Veteran's request to reopen a previously denied claim of service connection for schizophrenia.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2013).  The Veteran did not initiate an appeal of either the December 1994 or July 2006 rating decisions and they became final.  The Veteran also did not submit any statements relevant to either of these claims within 1 year of these rating decisions which would render either of them non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include schizophrenia, may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claims for PTSD and for an acquired psychiatric disability other than PTSD, to include schizophrenia, in statements on a VA Form 21-4138 which was date stamped as received by the RO on July 20, 2008.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2013).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for PTSD, the evidence before VA at the time of the prior final RO decision in December 1994 consisted of additional VA hospitalization records dated in June and July 1994 and the Veteran's lay statements requesting that his previously denied claim be reopened.  The RO noted that the Veteran "has now attempted to re-open his claim stating that he had a head injury in service which caused posttraumatic stress disorder."  The RO also noted that the additional VA hospitalization records dated in June and July 1994 showed that the Veteran had been treated "mainly for a psychosis condition."  The RO concluded that this evidence, although new, was not material because it did not indicate that the Veteran's claimed PTSD existed prior to service and was aggravated by service.  The RO also concluded that the new evidence also did not show that he had been diagnosed as having PTSD which could be attributed to service.  Thus, the claim was not reopened.

With respect to the Veteran's application to reopen a claim of service connection for an acquired psychiatric disability other than PTSD, to include schizophrenia, the evidence before VA at the time of the prior final RO decision in July 2006 consisted of additional VA outpatient treatment records and the Veteran's lay statements.  The RO noted that, although the recently submitted VA outpatient treatment records showed that the Veteran continued to be treated for schizophrenia (which the RO characterized as schizoaffective disorder), they did not indicate that this disability existed prior to service and was aggravated by service.  Thus, the claim was not reopened.

The newly received evidence includes additional VA inpatient and outpatient treatment records and the Veteran's lay statements and Board hearing testimony.  The additional VA and private outpatient treatment records received since December 1994 indicate that the Veteran continues to complain of and seek treatment for schizophrenia.  These records also note the Veteran's history of schizophrenia.  None of these records indicate that the Veteran complained of or was treated for PTSD, however.

A review of a VA Form 21-0781, "Statement In Support Of Claim For Service Connection For Posttraumatic Stress Disorder (PTSD)," date-stamped as received by the RO in September 2008 shows that the Veteran reported that, in October 1981, "during off hours, a brawl broke out between myself and PFC/NCO on the living quarters."  It appears that the Veteran identified this experience as an in-service stressor which, in his view, caused or contributed to his claimed PTSD.

The Veteran testified at his December 2013 Board hearing that he initially experienced schizophrenia prior to active service and this disability was aggravated by his in-service experiences.  He also testified that he had been diagnosed as having PTSD and schizophrenia.

With respect to the Veteran's application to reopen a previously denied claim of service connection for PTSD, the Board notes that the evidence which was of record in December 1994 did not indicate that the Veteran had been diagnosed as having PTSD which could be attributed active service.  Nor did any of the evidence which was of record in December 1994 suggest that the Veteran's claimed PTSD existed prior to service and was aggravated by service.  Despite the Veteran's assertions, a review of the record evidence submitted since December 1994 does not indicate that he experiences PTSD which could be related to active service.  In fact, the evidence still does not show that the Veteran has been diagnosed as having PTSD.  The Veteran has asserted repeatedly in multiple claims filed with VA since his service separation, including prior to December 1994, that his claimed PTSD existed prior to service and was aggravated by service.  This assertion simply is not credible despite being repeated by the Veteran in correspondence with VA submitted at various intervals for more than 30 years.  None of the VA clinicians who have seen the Veteran since December 1994 have diagnosed him as having PTSD that is related to active service.

The Board notes in this regard that there is no evidence, other than the Veteran's statements, in the newly submitted evidence which indicates that his claimed PTSD may be associated with service.  There also is no evidence, other than the Veteran's statements, in the newly submitted evidence which indicates that his schizophrenia may be associated with service.  The Veteran is not competent to testify as to etiology of either of these disabilities as they require medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon, 20 Vet. App. at 79.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Nor is such evidence sufficient to reopen the previously denied service connection claims for PTSD or for an acquired psychiatric disability other than PTSD, to include schizophrenia.

With respect to the Veteran's application to reopen a previously denied claim of service connection for an acquired psychiatric disability other than PTSD, to include schizophrenia, the Board notes that the evidence which was of record in July 2006 did not indicate that the Veteran's schizophrenia was related to active service.  Nor did any of the evidence which was of record in July 2006 suggest that the Veteran's schizophrenia existed prior to service and was aggravated by service.  Despite the Veteran's assertions, a review of the record evidence submitted since July 2006 does not indicate that his schizophrenia was related to active service.  As with his claimed PTSD, the Veteran has asserted repeatedly that his schizophrenia existed prior to service and was aggravated by service.  This assertion simply is not credible despite being repeated by the Veteran in correspondence with VA submitted at various intervals for many years.  None of the VA clinicians who have seen the Veteran for schizophrenia (or any other post-service acquired psychiatric disability) since July 2006 have concluded that it is related to active service.

The Board finds that, although the evidence received since December 1994 is new, in that it has not been submitted previously to agency adjudicators, it is cumulative or redundant of the evidence at the time of the prior decision which did not indicate that the Veteran had been diagnosed as having PTSD which could be attributed to active service.  The Board also finds that, although the evidence received since July 2006 is new, in that it has not been submitted previously to agency adjudicators, it is cumulative or redundant of the evidence at the time of the prior decision which did not indicate that the Veteran's schizophrenia could be attributed to active service.  Thus, the Board concludes that the evidence received since the December 1994 rating decision, which denied the request to reopen a service connection claim for PTSD, and the July 2006 rating decision, which denied the request to reopen a service connection claim for schizophrenia, does not relate to unestablished facts necessary to substantiate either of these claims and does not raise a reasonable possibility of substantiating them.

The Board finally observes that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the Veteran's previously service connection claims for PTSD or for an acquired psychiatric disability other than PTSD, to include schizophrenia.  Unlike in Shade, there is no evidence in this case - either previously considered in the December 1994 rating decision, which denied the request to reopen a service connection claim for PTSD, or received since that decision became final - which demonstrates that the Veteran's claimed PTSD is related to active service or any incident of service.  Similarly, there is no evidence in this case - either previously considered in the July 2006 rating decision, which denied the request to reopen a service connection claim for schizophrenia, or received since that decision became final - which demonstrates that the Veteran's schizophrenia is related to active service or any incident of service.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's requests to reopen his previously denied service connection claims for PTSD or for an acquired psychiatric disability other than PTSD, to include schizophrenia.  In summary, as new and material evidence has not been received, the previously denied claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include schizophrenia, are not reopened.


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for PTSD is not reopened.

As new and material evidence has not been received, the previously denied claim of service connection for an acquired psychiatric disability other than PTSD, to include schizophrenia, is not reopened.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


